Citation Nr: 1429418	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO. 11-29 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a chronic left hip strain.

2. Entitlement to service connection for a chronic right hip strain.


REPRESENTATION

The Veteran represented by:  Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1993 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2013 the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a videoconference hearing.  The transcript from the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran was provided VA examinations in September and December 2009 by the same examiner who concluded that it was less likely than not that the Veteran's hip conditions were related to service because his symptoms began after service.  The Court has held that an examination is inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied entirely on the absence of evidence in a veteran's service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, without discussion of the Veteran's claimed in-service injuries, the examiner has concluded that because the Veteran did not have in-service symptoms his current condition is not related.  As such, the opinion in inadequate for VA purposes.  Additionally, in the December 2009 report he added that working for Blackwater security was a physically demanding job but provided no explanation for this conclusion.  At his January 2013 hearing before the undersigned VLJ, the Veteran stated that his work with Blackwater was not rigorous and essentially involved him working as a security guard.  As the examiner appears to have at least in part based his opinion on the Veteran's post-service employment with Blackwater and the inaccurate premise that this employment was physically demanding, his opinion is based on an inaccurate factual premise and inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Veteran was also provided a VA examination in August 2012.  However, the examiner did not diagnose a bilateral hip condition.  Additionally, the examiner was asked to opine as to what degree of medical likelihood that any current hip condition is due or related to service.  Assessing the "degree of medical likelihood" is not the correct standard for determining service connection which only requires that the evidence be in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, this opinion is inadequate for VA purposes.  

As all three VA examination opinions are inadequate, remand is necessary to obtain a new VA examination with accompanying opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA Montana Health Care System and any associated outpatient clinics from August 2013 to the present.  All attempts to obtain these reports should be documented.

2. Schedule the Veteran for an appropriate VA examination with an examiner that has not yet had an opportunity to examine the Veteran.  The claims files, including a copy of this remand, must be provided to and reviewed by the examiner.  Any medically indicated tests, including an X-ray of the Veteran's hips, should be conducted.  After examination and review of all of the evidence, including the Veteran's January 2013 hearing testimony, the examiner is asked to opine on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral chronic hip strain diagnosed in 2009 or any other diagnosed hip disability was caused by or otherwise related to his military service, to include numerous parachute drops.

A complete and full rationale explaining the basis for the opinion must be provided.  If the examiner determines that the Veteran does not have a current hip disability, they should still provide an opinion as to the etiology of the chronic hip strain diagnosed in 2009.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the left and right hip condition is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



